                   Case 20-12456-JTD               Doc 421        Filed 11/13/20           Page 1 of 10




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC,1                           )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket Nos. 374-375, 378-380


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On November 10, 2020, I caused to be served the:

       a. “Order (I) Establishing Procedures for Interim Compensation and Reimbursement of
          Expenses of Professionals and (II) Granting Related Relief,” dated November 10, 2020
          [Docket No. 374] (the “Compensation Order”),


1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.


    T:\Clients\RUBYTUE\Affidavits\Interim Compensation Order, BD Retention Order, Order Shortening Ntc, Debtors' Omnibus
                            Reply, Mtn For Leave_DI_374-375, 378-380_11-10-2020_OA.Docx
                Case 20-12456-JTD              Doc 421       Filed 11/13/20         Page 2 of 10




    b. “Order Pursuant to Section 327(e) of the Bankruptcy Code Authorizing the Employment
       and Retention of Baker Donelson Bearman Caldwell & Berkowitz, PC, as Special
       Counsel to the Debtors and Debtors in Possession Nunc Pro Tunc to the Petition Date,”
       dated November 10, 2020 [Docket No. 375] (the “Order Authorizing Employment”),

    c. “Order Granting Motion to Shorten Notice Period with Respect to Motion of Debtors for
       an Order (A) Approving Bid Procedures for the Sale of the Debtors’ Assets, (B)
       Approving Certain Bidder Incentives in Connection with the Debtors’ Entry into a
       Stalking Horse Agreement, if Any, and (C) Approving Procedures for the Assumption
       and Assignment of Executory Contracts and Unexpired Leases,” dated November 10,
       2020 [Docket No. 378] (the “Shorten Notice”),

    d. “Debtors’ Omnibus Reply in Support of Motion of Debtors for Entry of Interim and Final
       Orders (I) Authorizing Debtors to (A) Obtain Postpetition Financing Pursuant to 11
       U.S.C. §§ 105, 361, 362, 364(C)(1), 364(C)(2), 364(C)(3), 364(D)(1), and 364(E) of the
       Bankruptcy Code and (B) Use Cash Collateral Pursuant to 11 U.S.C. § 363, (II) Granting
       Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, and (III)
       Scheduling Final Hearing,” dated November 10, 2020 [Docket No. 379] (the “Debtors’
       Omnibus Reply”),

    e. “Debtors’ Motion for Leave to File Late Reply to Objections to Motion of Debtors for
       Entry of Interim and Final Orders (I) Authorizing Debtors to (A) Obtain Postpetition
       Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(C)(1), 364(C)(2), 364(C)(3),
       364(D)(1), and 364(E) of the Bankruptcy Code and (B) Use Cash Collateral Pursuant to
       11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362,
       363, and 364, and (III) Scheduling Final Hearing,” dated November 10, 2020 [Docket
       No. 380] (the “Motion for Leave”),

by causing true and correct copies of the:

         a. Compensation Order, Order Authorizing Employment, Shorten Notice, Debtors’
            Omnibus Reply, and Motion for Leave to be enclosed in separate postage pre-paid
            enveloped and delivered via first class mail to those parties listed on the annexed
            Exhibit A,

         b. Compensation Order, Order Authorizing Employment, Shorten Notice, Debtors’
            Omnibus Reply, and Motion for Leave to be delivered via electronic email to the
            parties listed on the annexed Exhibit B, and

         c. Debtors’ Omnibus Reply, and Motion for Leave to be delivered via electronic email
            to the parties listed on the annexed Exhibit C.




 T:\Clients\RUBYTUE\Affidavits\Interim Compensation Order, BD Retention Order, Order Shortening Ntc, Debtors' Omnibus
                         Reply, Mtn For Leave_DI_374-375, 378-380_11-10-2020_OA.Docx
                Case 20-12456-JTD              Doc 421       Filed 11/13/20         Page 3 of 10




3. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”
                                                                               /s/ Angharad Bowdler
                                                                               Angharad Bowdler

Sworn to before me this
11th day of November, 2020
/s/ Amy E. Lewis
Notary Public, State of Connecticut
Acct. No. 100624
Commission Expires: 8/31/2022




 T:\Clients\RUBYTUE\Affidavits\Interim Compensation Order, BD Retention Order, Order Shortening Ntc, Debtors' Omnibus
                         Reply, Mtn For Leave_DI_374-375, 378-380_11-10-2020_OA.Docx
Case 20-12456-JTD   Doc 421   Filed 11/13/20   Page 4 of 10




                    Exhibit A
                                                 RUBY TUESDAY
                           Case 20-12456-JTD    Doc 421 Filed 11/13/20
                                                  Service List
                                                                               Page 5 of 10

Claim Name                             Address Information
INTERNAL REVENUE SERVICE               CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
MEYERS, RODBELL & ROSENBAUM, P.A.      (COUNSEL TO PRINCE GEORGE'S COUNTY) ATTN NICOLE C KENWORTHY 6801 KENILWORTH
                                       AVE, STE 400 RIVERDALE MD 20737-1385




                                Total Creditor count 2




Epiq Corporate Restructuring, LLC                                                                       Page 1 OF 1
Case 20-12456-JTD   Doc 421   Filed 11/13/20   Page 6 of 10




                    Exhibit B
        Case 20-12456-JTD       Doc 421        Filed 11/13/20        Page 7 of 10
                      RTI HOLDING COMPANY, LLC - Case No. 20-12456
                             Electronic Mail Master Service List




NAME                                   EMAIL ADDRESS
                                       SEAMAN@ABRAMSBAYLISS.COM;
ABRAMS & BAYLISS LLP                   CANNATARO@ABRAMSBAYLISS.COM
                                       JOHN.ROGERSON@ARLAW.COM;
ADAMS AND REESE LLP                    JAMIE.OLINTO@ARLAW.COM
                                       GTAYLOR@ASHBYGEDDES.COM;
ASHBY & GEDDES, P.A.                   KEARLE@ASHBYGEDDES.COM
                                       HEILMANL@BALLARDSPAHR.COM;
                                       ROGLENL@BALLARDSPAHR.COM;
                                       GANZC@BALLARDSPAHR.COM;
BALLARD SPAHR LLP                      ANDERSONSANCHEZK@BALLARDSPAHR.COM
BENESCH, FRIEDLANDER, COPLAN & ARONOFF KCAPUZZI@BENESCHLAW.COM;
LLP                                    JGENTILE@BENESCHLAW.COM
BUCHALTER, A PROFESSIONAL CORPORATION SCHRISTIANSON@BUCHALTER.COM
                                       DESGROSS@CHIPMANBROWN.COM;
CHIPMAN BROWN CICERO & COLE, LLP       BOLTON@CHIPMANBROWN.COM
CLEARY GOTTLIEB STEEN & HAMILTON LLP   SONEAL@CGSH.COM; JVANLARE@CGSH.COM
                                       DDEAN@COLESCHOTZ.COM;
                                       JALBERTO@COLESCHOTZ.COM; AROTH-
COLE SCHOTZ P.C.                       MOORE@COLESCHOTZ.COM
                                       CGRIFFITHS@CONNOLLYGALLAGHER.COM;
                                       LHATFIELD@CONNOLLYGALLAGHER.COM;
                                       JWISLER@CONNOLLYGALLAGHER.COM;
                                       KCONLAN@CONNOLLYGALLAGHER.COM;
CONNOLLY GALLAGHER LLP                 KBIFFERATO@CONNOLLYGALLAGHER.COM
DELAWARE SECRETARY OF STATE            DOSDOC_FTAX@DELAWARE.GOV
DELAWARE STATE TREASURY                STATETREASURER@STATE.DE.US
                                       GLORIOSO.ALESSANDRA@DORSEY.COM;
DORSEY & WHITNEY (DELAWARE) LLP        SCHNABEL.ERIC@DORSEY.COM
COLLECTOR                              FITZGERALDB@HILLSBOROUGHCOUNTY.ORG
GARNER & CONNER, PLLC                  CCONNER@GARNERCONNER.COM
                                       HCOHEN@GIBBONSLAW.COM;
GIBBONS P.C.                           RMALONE@GIBBONSLAW.COM
GOLDMAN SACHS BANK USA                 GS-SLG-NOTICES@GS.COM
                                       THOFFMANN@GOULSTONSTORRS.COM; YKASS-
GOULSTON & STORRS PC                   GERGI@GOULSTONSTORRS.COM
HILLER LAW, LLC                        AHILLER@ADAMHILLERLAW.COM
                                       AHOLIFIELD@HOLIFIELDLAW.COM;
HOLIFIELD & JANICH, PLLC               KMANN@HOLIFIELDLAW.COM
HOWARD & HOWARD ATTORNEYS PLLC         MBOGDANOWICZ@HOWARDANDHOWARD.COM
HUNTON & WILLIAMS LLP                  GGRIFFITH@HUNTONAK.COM
                                       HEATHER.CROCKETT@ATG.IN.GOV;
INDIANA ATTORNEY GENERAL OFFICE        AMANDA.QUICK@ATG.IN.GOV
                                       JEFFREY@JENSENBAGNATOLAW.COM;
JENSEN BAGNATO, P.C.                   JEFFREYCARBINO@GMAIL.COM
                                       KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.C
                                       OM; RLEHANE@KELLEYDRYE.COM;
                                       SWILSON@KELLEYDRYE.COM;
KELLEY DRYE & WARREN LLP               MLEVINE@KELLEYDRYE.COM
                                       RLEMISCH@KLEHR.COM; SVEGHTE@KLEHR.COM;
KLEHR HARRISON HARVEY BRANZBURG LLP    CBRENNAN@KLEHR.COM
KOHNER, MANN & KAILAS, S.C.            SWISOTZKEY@KMKSC.COM




                                       Page 1 of 2
        Case 20-12456-JTD         Doc 421        Filed 11/13/20        Page 8 of 10
                        RTI HOLDING COMPANY, LLC - Case No. 20-12456
                               Electronic Mail Master Service List




                                            AROGOFF@KRAMERLEVIN.COM;
                                            RSCHMIDT@KRAMERLEVIN.COM;
KRAMER LEVIN NAFTALIS & FRANKEL LLP         JSHARRET@KRAMERLEVIN.COM
KURTZMAN | STEADY, LLC                      KURTZMAN@KURTZMANSTEADY.COM
LAW OFFICE OF SUSAN E. KAUFMAN, LLC         SKAUFMAN@SKAUFMANLAW.COM
MAYNARD COOPER & GALE PC                    JLAMAR@MAYNARDCOOPER.COM
MCCARTER & ENGLISH LLP                      KBUCK@MCCARTER.COM
MCELROY, DEUTSCH, MULVANEY &                DPRIMACK@MDMC-LAW.COM;
CARPENTER, LLP                              JBERNSTEIN@MDMC-LAW.COM
                                            PRISCILLA.WINDLEY@MIAMIDADE.GOV;
MIAMI-DADE COUNTY TAX COLLECTOR             MDTCBKC@MIAMIDADE.GOV
P.A.                                        RMERSKY@MONLAW.COM
OAKLAND COUNTY TREASURER                    KEVIN@LAWYERMICH.COM
OFFICE OF ATTORNEY GENERAL -                CMOMJIAN@ATTORNEYGENERAL.GOV;
PENNSYLVANIA                                CRMOMJIAN@ATTORNEYGENERAL.GOV
                                            ABIGAIL.RYAN@OAG.TEXAS.GOV;
OFFICE OF THE ATTORNEY GENERAL - TEXAS      JASON.BINFORD@OAG.TEXAS.GOV
OFFICE OF THE UNITED STATES TRUSTEE         LINDA.RICHENDERFER@USDOJ.GOV
                                            JUSTINRAWLINS@PAULHASTINGS.COM;
PAUL HASTING LLP                            AARONGOBERSIMS@PAULHASTINGS.COM
                                            MORGAN.COURTNEY@PBGC.GOV;
PENSION BENEFIT GUARANTY CORPORATION        EFILE@PBGC.GOV; HARRIS.MELISSA@PBGC.GOV
POLSINELLI PC                               CWARD@POLSINELLI.COM
REGER RIZZO & DARNALL LLP                   ERASSMAN@REGERLAW.COM
                                            MONIQUE.DISABATINO@SAUL.COM;
SAUL EWING ARNSTEIN & LEHR LLP              LUKE.MURLEY@SAUL.COM
                                            SECBANKRUPTCY-OGC-ADO@SEC.GOV;
SECURITIES & EXCHANGE COMMISSION            SECBANKRUPTCY@SEC.GOV
                                            BANKRUPTCYNOTICESCHR@SEC.GOV;
SECURITIES AND EXCHANGE COMMISSION          NYROBANKRUPTCY@SEC.GOV
SHERRARD ROE VOIGT & HARBISON, PLC          MABELOW@SRVHLAW.COM
SIMON PROPERTY GROUP                        RTUCKER@SIMON.COM
SMTD Law LLP                                RBERENS@SMTDLAW.COM
STRADLEY, RONON, STEVENS & YOUNG, LLP       DPEREIRA@STRADLEY.COM
SULLIVAN · HAZELTINE · ALLINSON LLC         ZALLINSON@SHA-LLC.COM
TCW DIRECT LENDING LLC                      MICHAEL.ANELLO@TCW.COM
                                            ROSNER@TEAMROSNER.COM;
                                            GIBSON@TEAMROSNER.COM;
THE ROSNER LAW GROUP LLC                    LIU@TEAMROSNER.COM
                                            MARCY.SMITH@TROUTMAN.COM;
                                            MATTHEW.BROOKS@TROUTMAN.COM;
TROUTMAN PEPPER HAMILTON SANDERS LLP        GARY.MARSH@TROUTMAN.COM
TUCKER ARENSBERG                            BMANNE@TUCKERLAW.COM
WATKINS & EAGER PLLC                        RIRELAND@WATKINSEAGER.COM
WOLCOTT RIVERS GATES                        JSTIFF@WOLRIV.COM
                                            BANKFILINGS@YCST.COM; MNEIBURG@YCST.COM;
YOUNG CONAWAY STARGATT & TAYLOR, LLP        JMULVIHILL@YCST.COM
ZIONS BANCORPORTION                         GREGORY.BASER@ZIONSBANCORP.COM




                                         Page 2 of 2
Case 20-12456-JTD   Doc 421   Filed 11/13/20   Page 9 of 10




                    Exhibit C
      Case 20-12456-JTD   Doc 421     Filed 11/13/20   Page 10 of 10
                      RTI HOLDING COMPANY, LLC
                            Case No. 20-12456
                        Electronic Mail Service List



Email
AHOLIFIELD@HOLIFIELDLAW.COM
HCOHEN@GIBBONSLAW.COM
MGREGER@ALLENMATKINS.COM
RMALONE@GIBBONSLAW.COM




                               Page 1 of 1
